UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6836


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROGER BYRD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:97-cr-00109-RLV-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Byrd, Appellant Pro Se.      Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger Byrd filed a notice of appeal from a pleading

filed by his counsel informing the district court that he was

not eligible for a sentence reduction pursuant to Amendment 706

of the Sentencing Guidelines and 18 U.S.C. § 3582(c)(2) (2006).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial      Indus.   Loan   Corp.,     337   U.S.   541    (1949).      Because

counsel’s pleading is not an appealable order, we dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the    materials

before    the   court    and    argument     would   not     aid   the   decisional

process.

                                                                          DISMISSED




                                         2